DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on August 7, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 6 are allowable over the Prior Art of Record because it fails to teach or suggest an on-machine measurement device configured to locate a tip position of a blade of a machining tool 5provided on a machining device, the on-machine measurement device comprising a locating unit configured to locate the tip position of the blade of the machining tool based on information on a machining depth specified at a time of machining of the 15workpiece, and the height of the reference plane and the height of the machined surface that are measured by the measurement unit in combination with the remaining limitations of the claims.

Claims 7 - 11 are allowable over the Prior Art of Record because it fails to teach or suggest a on-machine measurement method of locating a tip position of a blade of a machining tool provided on a machining device, the on-machine measurement method comprising 510a locating step of locating the tip position of the blade of the machining tool based on information on a machining depth specified at a time of machining of the workpiece, and the height of the reference plane and the height of the machined surface that are measured in the 15measurement step in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance to the claimed subject matter:
Kasahara et al. (US Pub. No. 2020/0230771)
Shamoto et al. (US Pub. No. 2020/0269458)
Ishii et al. (US Pub. No. 2017/0197287)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
July 19, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861